                        IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                Charlotte DIVISION
                      CIVIL ACTION NO. 3:18-cv-00448-KDB-DSC
 Carotrans International, Inc.,                   )
                                                  )
                 Plaintiff,                       )
                                                  )
     v.                                           )                    ORDER
                                                  )
                                                  )
 Carolina Recycle Partners, LLC, et al.,          )
                                                  )
                 Defendants.                      )
                                                  )

          THIS MATTER is before the Court on Individual Defendants’ … Motion to Dismiss

(Doc. No. 27), Defendant Ruff’s Motion to Dismiss … for Lack of Personal Jurisdiction (Doc. No.

24), the parties’ associated briefs and exhibits, and the Magistrate Judge’s Memorandum and

Recommendation (“M&R”) (Doc. No. 37), recommending that Individual Defendants’ … Motion

to Dismiss be granted in part (dismissing the claims against individual defendants Brinkley, Ruff

and Scott) and denied in part (allowing the claims to proceed against individual defendant Cooper)

and that Defendant Ruff’s Motion to Dismiss … for Lack of Personal Jurisdiction be denied as

moot. The parties have not filed an objection to the M&R, and the time for doing so has expired.

Fed. R. Civ. P. 72(b)(2).

                                     I.     BACKGROUND

          No party has objected to the Magistrate Judge’s statement of the factual and procedural

background of this case. Therefore, the Court adopts the facts as set forth in the M&R. See

Thomas v. Arn, 474 U.S. 140, 149–50 (1985) (explaining the Court is not required to review,
under a de novo or any other standard, the factual or legal conclusions of the magistrate judge to

which no objections have been raised).

                               II.     STANDARD OF REVIEW

        A district court may designate a magistrate judge to “submit to a judge of the court

proposed findings of fact and recommendations for the disposition” of dispositive pretrial

matters, including motions to dismiss. 28 U.S.C. § 636(b)(1). Any party may object to the

magistrate judge's proposed findings and recommendations, and the court “shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1). However, “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation” and

need not give any explanation for adopting the M&R. Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983).

Also, the Court does not perform a de novo review where a party makes only “general and

conclusory objections that do not direct the court to a specific error in the magistrate's proposed

findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). After

reviewing the record, the court may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge or recommit the matter with instructions. 28

U.S.C. § 636(b)(1).

                                      III.    DISCUSSION

        Having carefully reviewed the Magistrate Judge's M&R, the relevant portions of the

record and applicable legal authority, this Court is satisfied that there is no clear error as to the

M&R, to which no objection was made. Diamond, 416 F.3d at 315. Accordingly, this Court
finds that it should adopt the findings and recommendations set forth in the M&R as its own and

that Individual Defendants’ … Motion to Dismiss be granted in part (dismissing the claims

against defendants Brinkley, Ruff and Scott) and denied in part (allowing the claims to proceed

against Defendant Cooper) and that Defendant Ruff’s Motion to Dismiss … for Lack of Personal

Jurisdiction be denied as moot.

                                   IV.    CONCLUSION

      IT IS, THEREFORE, ORDERED that:

       1. The Magistrate Judge’s M&R, (Doc. No. 37), is ADOPTED;

       2. Defendants’ Motion, (Doc. No. 27), is GRANTED as to Defendants Brinkley,
          Ruff and Scott and DENIED as to Defendant Cooper;

       3. Defendant Ruff’s Motion (Doc. No. 24) is DENIED as moot; and

       4. This action is hereby DISMISSED as to Defendants Brinkley, Ruff and Scott.




                                          Signed: August 5, 2019
